Case: 11-60639     Document: 00511644721         Page: 1     Date Filed: 10/25/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                         October 25, 2011
                                     No. 11-60639
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MEERA SACHDEVA,

                                                  Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:11-CR-65-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
         Meera Sachdeva appeals the district court’s order affirming the magistrate
judge’s pretrial detention order. The district court determined that no condition
or combination of conditions would reasonably assure Sachdeva’s presence at
trial.
         A judicial officer may order a defendant detained pending trial if the
officer finds, by a preponderance of the evidence, that “no condition or
combination of conditions will reasonably assure the appearance of the person.”

         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60639    Document: 00511644721      Page: 2   Date Filed: 10/25/2011

                                  No. 11-60639

18 U.S.C. § 3142(e), (f); see United States v. Fortna, 769 F.2d 243, 250 (5th Cir.
1985). Absent an error of law, we will uphold a district court’s pretrial detention
order if it is supported by the proceedings in that court, a deferential standard
of review that equates to an abuse of discretion standard. United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992).
      The district court’s determination that the Government had shown by a
preponderance of the evidence that no condition or combination of conditions
could reasonably assure Sachdeva’s presence at trial is supported by the record.
See § 3142; United States v. Westbrook, 780 F.2d 1185, 1189-90 (5th Cir. 1986).
Accordingly, the pretrial detention order is AFFIRMED.




                                        2